Title: To George Washington from Valentine Crawford, 27 July 1774
From: Crawford, Valentine
To: Washington, George

 

Dear Colo.
Jacob Creek [Pa.] July 27th 1774

On Sunday Evining or Munday Morning william orr one of the Most orderley Men I thought I had Ran away and has tuck a horse and other things as I have Sent you an advertisment of and I am Convinced he will Make for Som Ship in potomack River I have Sent two Men after Him and fernished them with horses and Money and have wrote to My Brother Richard Stephenson in Berkeley and James Mccormick to Esist the Men I Sent and to forward this Letter and advertisment to you I should have folowed him My Sellfe but all the Men Except Som old men are gon with My Brothers down to the Enden towns and Sence the[y] Started there has been Scen about the Monangahala Som parteys of endens a Coming in to the Enhapetance and we owerLay Expect them to Strike Somwhere the Indens has Keld and taken with in this ten days 13 people up about the forks of Cheat River which is a bout 25 Miles from Me and I would have folowd this Man My Selfe but I have the Charge of Both My Brothers fameley tell there Return and if I would Leve home the people would all give up My fort and Move over the Mountains for I have above 200 people in My Fort att this time Cheifley women and Cildren for all the Men is gon to the towns and Ever Senes the Men Set off to the town Evrey bodys is flew to the Forts and it Scemes to Me our Standing of our ground here a good Dele depends on the Sucsess of our Men that is gon agains the towns the govener wrote verey Ernestly to Capt. Conely to give My Brother Wm Crawford the Comand of all the Men that Is gon against the towns which amount to a bout 700 men Encluding all the Militia that Come from Below and Coneley him Selfe to Reside att Fort pitt Mjer Macdonald Came up here and is gon down [to] wheelin in order to take the Comand But I have Seen Severell Letters from Lordonmore both to My Brother and to Coneley and he has Not Mentioned Macdonalds Name in them but I hered by Mr Brown the axpress who told Me him selfe that on thirsday Last he parted with Lordonmore att winchester and he wase to perseed amedently to this Neabour Hood Where I hope he will Reglate Maters him Selfe.
I have sold all the Men but two and I bleve should have Sold

them but the Man that is Run awaw had a very Sore foot he Cut with an ax which wase Not Long well and John Smith wase Not well of the Fould disorder which he had when he Left your House I Sold peter Miller and John Wood to one Mr Edward Coke for £45 the Money to be aplied to use of building your Mill and I sold Thomas Mcfarson and his Wife and James Low to Majer John Mccoluck and Mr James Enis for £65 pounds paible in Six Month with Intrest from the date and My Brother wm tuck Thomas White and the Boy John Knight and is Ether to pay you for them or Return them in Case you Could prosacute your design down the River and I tuck John Smith and Wm Ore on the same terms So that In Justice I am acountable to you for the Man If he Is Never got But I Should have Sold the hole of the Sarvents agreeable to your Letter if I Could a got Cash or good pay but the Confusion of times put it out of My power and out here we had one day peace and the Next day ware So it wase hard to know how to act Even if you where here your Selfe for I have been Confind att home Ever Sen[c]e I Come up here I onley went down to Fort pitt a day or two and two of My own Sarvent and two Meletia Men Ran away and I folowd them My Selfe and Koch them all down att bed ford and brought them back and while I wase gon from home two of your Men John Wood and peeter Miller had Stole a quantity of bacon and bred and wase to a started the verey Night I got home but a man of Mine discoverd on them there design and I Sold them Emedently and I would have sold the hole if I Could or deliverd them to Mr Simson but he would Not be Concarnd with them att Eney Reate my waggon and team had been att work att your Mill for som time a halling of the timber Stone and Lime and Sand for your Mill and I went over to the [mill] to Esist in haling of som of the Largest of the timber but the Leate Elarming acoumpt of the Indens the workemen has all Stopt and I have broate home My team and I thin⟨mutilated⟩ a pitey it wase Ever begun in these ⟨mutilated⟩ Som times as it apears to me it will be a verey Expencive Job to you before it is done all the Carpentrs I brought out for you there pay Stopt the Sixth of May Exept Som of them that wase att work att your Mill I Contnued them Longer but I pay them My selfe I Shall obsarve your orders in R[e]gard to setling with the Carpentrs pray take all peans you

Can in Advertising of this Man to provent his geting off by water. So I am Sir your Most Hble Savent

Vale: Crawford

